Exhibit 10.2
 

 
SEPARATION AGREEMENT
 
THIS SEPARATION AGREEMENT (this “Agreement”) is made this 31st day of July, 2010
by OMNICARE, INC., a corporation organized and existing under the laws of the
State of Delaware, with its principal place of business at 1600 Rivercenter II,
100 East Rivercenter Boulevard, Covington, Kentucky 41011 (the “Company”),
OMNICARE MANAGEMENT COMPANY, a corporation organized and existing under the laws
of the State of Delaware and a wholly owned subsidiary of the Company, (the
“Management Company,” and together with the Company, the “Companies”) and CHERYL
D. HODGES (the “Executive”).
 
INTRODUCTION
 
WHEREAS, the Executive is the Senior Vice President and Secretary of the
Company;
 
WHEREAS, the Executive is a party to an employment agreement with Omnicare
Management Company, dated August 4, 1988, as amended (the “Employment
Agreement”);
 
WHEREAS, the Companies and the Executive have mutually agreed to terminate the
employment relationship and to release each other from certain claims arising
from or related to the employment relationship effective July 31, 2010.
 
NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged by the parties hereto, the parties agree as
follows:
 
1. Cessation of Employment Relationship.
 
The employment of the Executive with the Companies will terminate on July 31,
2010 (the “Termination Date”).  The Executive hereby resigns, effective as of
the Termination Date, from all positions and offices with the Companies and any
affiliate of the Companies.  The Executive agrees to provide advice and
assistance to aid in management transition following the Termination Date, as
reasonably requested by the Company and on mutually agreeable terms.  In
connection with providing such advice and assistance, the Executive will be
provided reasonably necessary secretarial and other customary administrative
assistance, as mutually agreed.
 
2. Payment Obligations.
 
(a) Severance.  The parties understand that the Executive’s termination of
employment with the Companies will be treated as a termination without cause
under Section 3 of the Employment Agreement.  Accordingly, the Company shall pay
the Executive an aggregate severance amount of $2,138,582, in cash, payable in
12 equal monthly installments on the first business day of each month commencing
with August, 2010, provided that (x) only a portion of the first such
installment, equal to $490,000, shall be paid not later than August 6, 2010, (y)
no portion of the installments due for September 2010 through January 2011,
shall be paid in those months and (z) the remaining unpaid portion of the August
2010 installment and the entire amount of the installments for September 2010
through January 2011, together with interest on such amounts from their
scheduled monthly payment date through February 1, 2011, at the rate of 8.75%,
compounded monthly, shall be paid, in a single lump sum, on February 1, 2011,
together with the monthly installment scheduled for that date.  The Company
shall promptly deposit in a trust, with Northern Trust Company or another
trustee mutually selected by Executive and the Company, that is intended to
qualify as a “rabbi trust” within the meaning of applicable Internal Revenue
Service guidance, and that is subject to terms and conditions that are
reasonably acceptable to the Executive and the Company the entire unpaid
principal balance of the amount set forth above and interest as set forth above
shall cease to accrue from the date of such deposit.  The parties understand
that the Executive will not receive any incentive awards for 2010 under the
Omnicare, Inc. Annual Incentive Plan or the Omnicare, Inc. 2004 Stock &
Incentive Plan.
 
(b) Health Care/Long-Term Care Policy.  The Company and the Executive shall
cooperate to implement the portability provisions of the Company's long-term and
home care plan and related insurance arrangement.
 
(c) Split Dollar Life.  The Executive will continue to be eligible for the
benefit she is entitled to under the split dollar agreement between the Company
and the Executive, dated February 25, 2000, in accordance with the terms of such
agreement.  The bonus continuation in respect of such benefit is currently
estimated to total $47,072.
 
(d) Payment for Accrued Salary/Vacation Time/Business Expenses.  The Executive
shall be entitled to receive from the Company a lump-sum cash payment in respect
of the Executive’s accrued but unpaid base salary through the Termination Date,
accrued and unused vacation time in the amount of $43,750 and any unreimbursed
business expenses in accordance with Section 2.5(a) of the Employment
Agreement.  The payment shall be made not later than August 6, 2010.
 
(e) Stock Options.  As of the Termination Date, the Executive holds nonqualified
stock options to purchase 446,859 shares of the common stock of the
Company.  Pursuant to the terms of the applicable stock option agreements, the
unvested stock options shall become exercisable upon the Termination Date and
all outstanding options shall remain exercisable until the earlier of their
expiration date or the three (3) year or fifteen (15) month anniversary of the
Termination Date (as applicable, as set forth in the applicable stock option
agreement).  The Company shall permit the Executive to exercise such options and
to satisfy any associated tax obligations in the same ways as are made available
generally to senior executives of the Company from time to time.  The Executive
shall be reimbursed for her current contribution balance in the StockPlus Plan
of the Company.  Such reimbursement shall be made promptly following the
Termination Date but in no event later than the date required under Section
8(c)(ii) of the StockPlus Plan.
 
(f) Restricted Stock.  As of the Termination Date, the Executive holds 111,573
restricted shares of the common stock of the Company.  Pursuant to the terms of
the applicable restricted stock agreement, all such restricted shares shall
become fully vested upon the Termination Date.  The Company shall permit the
Executive to satisfy any associated tax obligations in the same ways as are made
available generally to senior executives of the Company from time to time.  The
Company shall pay to the Executive $2901 not later than August 6, 2010 in
respect of accrued dividends and related interest income with respect to the
restricted shares.
 
(g) Other Benefits.  The Executive will be paid any amount due under any welfare
and pension benefit plan of the Companies, including without limitation the ESOP
and the S&I Plan portion of the Omnicare, Inc. Excess Benefit Plan and the
Companies’ tax qualified pension plans, in accordance with the terms of each
such plan and applicable law.  With respect to the General Pension Plan portion
of the Omnicare, Inc. Excess Benefit Plan, the Executive will be entitled to the
lump-sum present value of her Excess Benefits (as defined therein) as of the
Termination Date of $8,720,374, of which $2,580,090 (which amount shall be
credited with interest from August 16, 2010 through the date of payment at the
rate of 8.75% per annum ) shall be paid promptly but in no event later than 30
days following the Termination Date and of which $6,140,284 shall be paid on
February 1, 2011 or the Executive’s death, if earlier, plus interest thereon in
accordance with Section 3 of the Employment Agreement.  Except as specifically
provided in this Agreement, the Executive will not be due any other payments or
benefits from the Companies in connection with her termination of employment,
including, without limitation, any payments under any formal or informal
severance plan of the Companies.  On the Termination Date, the Executive shall
become fully vested in all her accounts under the ESOP and the S&I Plan portion
of the Omnicare, Inc. Excess Benefit Plan and will be paid in accordance with
the terms of such plan.
 
(h) Enforcement of Rights.  The Company shall promptly pay upon demand any
reasonable legal fees incurred by Executive in connection with enforcement of
any rights under paragraphs (a) through this paragraph (h) of Section 2 of this
Agreement.  The Company shall promptly pay upon demand any reasonable legal fees
incurred by Executive in connection with enforcement of any other rights under
this Agreement, but only if she prevails substantially in enforcing such rights.
 
(i) The Company will arrange for moving the Executive’s personal property off
the Company’s premises to the Executive’s residence in Cincinnati, Ohio.
 
3. Mutual Waiver and Release.  The payments, benefits and rights provided under
this Agreement to the Executive are conditioned upon the execution and
non-revocation by the Executive of the Executive General Release and Covenant
Not to Sue attached as Exhibit A hereto.  If such release is not executed by
Executive on the date hereof, or is revoked prior to the expiration of the
revocation period set forth therein, then any payments, benefits or rights
provided pursuant to Section 2 hereof shall be forfeited, and upon such
revocation, this Agreement shall be null and void ab initio and this Agreement
shall have had no impact upon the rights and obligations of the parties.  The
benefits and rights provided under this Agreement to the Companies are
conditioned upon the execution of the Companies General Release and Covenant Not
to Sue attached as Exhibit B hereto.
 
4. Restrictive Covenants.
 
4.1 Company Property.  The Executive shall have no right, title or interest in
any reports, studies, memoranda, correspondence, manuals, records, plans, or
other written, printed or otherwise recorded materials of any kind relating to
the affairs of or otherwise belonging to the Company, or in any copies,
pictures, duplicates, facsimiles or other reproductions, recordings, abstracts
or summaries thereof and the Executive will promptly surrender to the Company
any such materials (other than materials which have been published or otherwise
have lawfully been made available to the public generally) in her possession
upon the termination of her employment or any time prior thereto upon request of
the Company.
 
4.2 Nondisclosure.  Without the prior written consent of the Company, the
Executive shall not at any time use for her own benefit or purposes or for the
benefit or purposes of any other person, firm, partnership, association,
corporation or business organization, entity or enterprise, or disclose (except
in the performance of her duties to the Company) in any manner to any person,
firm, partnership, association, corporation or business organization, entity or
enterprise, any trade secret, or other confidential or proprietary information,
data, know-how or knowledge (including, but not limited to, that relating to
financial policies, product composition, manufacturing organization and methods,
research and development policies and programs, service techniques, purchasing
organization and methods, sales organization and methods, product pricing,
market development and expansion plans, personnel policies and training and
development programs, customer and supplier relationships, and franchising
programs and franchisee relationships) belonging to, or relating to the affairs
of, the Company.  The Companies agree and acknowledge that this paragraph 4.2
does not apply to materials which have been made available to the public
generally without violating any agreement to which the Company is a party, and
that this paragraph 4.2 shall not apply to the Executive’s disclosure in
connection with responding to a subpoena or other valid legal requirement.
 
4.3 Disclosure of Inventions. The Executive shall promptly disclose to the
Company (and to no one else) all improvements, discoveries and inventions that
may be of significance to the Company made or conceived alone or in conjunction
with others (whether or not patentable, whether or not made or conceived at the
request of or upon the suggestion of the Company during or out of her usual
hours of work or in or about the premises of the Company or elsewhere) while in
the employ of the Company, or made or conceived within six months after the
Termination Date, if resulting from, suggested by or relating to such
employment.  All such improvements, discoveries and inventions shall, to the
extent that they are patentable, be the sole and exclusive property of the
Company and are hereby assigned to the Company.  At the request of the Company
and at its cost and without liability to Executive, Executive shall assist the
Company, or any person or persons from time to time designated by it, in
obtaining the grant of patents in the United States and/or in such other country
or countries as may be designated by the Company covering such improvements,
discoveries and inventions and shall in connection therewith execute such
applications, statements or other documents, furnish such information and data
and take all such other action (including, but not limited to, the giving of
testimony) as the Company may from time to time request.
 
4.4 Mutual Non-Disparagement.  The Executive shall not (i) make any public
comments disparaging or denigrating the Company, including each of its
respective current, former and future officers, directors, employees, agents,
representatives, attorneys, and shareholders, or (ii) encourage or assist any
other person or entity making any such public comments.  The Company shall cause
the members of the Board of Directors of the Company and its executive officers
and other officers with the title of Vice President and above not to (i) make
any public comments disparaging or denigrating the Executive or (ii) encourage
or assist any other person or entity making any such public comments.  For
avoidance of doubt, “Company” for purposes of the preceding sentence shall mean
only Omnicare, Inc.
 
4.5 Remedies.  The Executive acknowledges and agrees that the Companies' remedy
at law for any breach of any of the Executive's obligations under Section 4.1,
4.2 or 4.3 would be inadequate, and agrees and consents that temporary and
permanent injunctive relief may be granted in any proceeding that may be brought
to enforce any provision of any such sections, without the necessity of proof of
actual damage.
 
4.6 Cooperation.
 
(a) The Executive hereby agrees that the Executive shall make herself reasonably
available to the Company and cooperate with the Company and in providing
information and assistance that directly relate to the Executive’s prior
positions with the Company.  The Executive further agrees to reasonably assist
the Company with respect to all reasonable requests to provide documents,
testify, or otherwise assist in connection with any legal proceeding or matter
relating to the Company, including but not limited to, any Federal, state or
local audit, proceeding or investigation, other than proceedings relating to the
enforcement of this Agreement or other proceedings in which the Executive is a
named party whose interests are adverse to those of the Company.  The Executive
further agrees that she will continue to comply with the Company's policy on
contacts with government and law enforcement, as described in the Company’s
Statement of Corporate Ethics and Business Practices and the Code of Business
Conduct and Ethics (copies of which will be provided to the Executive as soon as
practical after the date hereof), and will notify the Company promptly if she is
contacted in connection with any governmental investigation that may concern the
Company.  All such requests to provide services shall be limited in nature and
shall be scheduled taking into account the Executive’s obligations.  The Company
will pay the Executive at an hourly rate of $225 and will reimburse the
Executive for any reasonable out-of-pocket expenses incurred by the Executive at
the request of the Company in connection with any such cooperation or
participation.
 
(b) In the event of any legal proceeding or matter relating to the Executive's
service with the Company, including but not limited to, any Federal, state or
local audit, proceeding or investigation, other than proceedings relating to the
enforcement of this Agreement or other proceedings in which the
Executive's interests are adverse to those of the Company, the Company hereby
agrees that it shall make available to the Executive all documents relevant to
such matter, other than proprietary or confidential documents, and otherwise
cooperate with the Executive and provide information and assistance, in all such
cases as the Company determines to be reasonably requested by the Executive, and
subject to such terms and conditions as the Company shall reasonably impose.
 
4.7 Severability.  Any provision of this Section 4 which is deemed invalid,
illegal or unenforceable in any jurisdiction shall, as to that jurisdiction and
subject to this section, be ineffective to the extent of such invalidity,
illegality or unenforceability, without affecting in any way the remaining
provisions hereof in such jurisdiction or rendering that or any other provisions
of this Section 4 invalid, illegal or unenforceable in any other
jurisdiction.  If any covenant should be deemed invalid, illegal or
unenforceable because its scope is considered excessive, such covenant shall be
modified so that the scope of the covenant is reduced only to the minimum extent
necessary to render the modified covenant valid, legal and enforceable.
 
4.8 Affiliates.  For purposes of this Section 4, except for the second and third
sentences of Section 4.4 hereof and the requirements to notify or obtain the
consent of the Company, all references to the Company will include the
Management Company and all other subsidiaries and affiliates of the Company.
 
5. Miscellaneous.
 
5.1 Legal Fees.  The Company will reimburse the Executive for her reasonable
legal fees and expenses incurred in connection with negotiating and executing
this Agreement.
 
5.2 Indemnification.  Following the Termination Date and until the expiration of
the applicable statute of limitations, if any, the Company will continue to
provide to the Executive indemnification and director and officer insurance
coverage substantially identical to that which the Company provides to its
directors and officers.  At the Executive's request, subject to the consent of
the Company which shall not be unreasonably withheld, the Executive shall be
afforded separate counsel at Company expense designated by the Executive in
connection with any matter for which indemnification or insurance may be sought
in light of the existence of an actual or potential conflict with any other
parties.
 
5.3 Withholding.  All payments and benefits payable pursuant to this Agreement
shall be subject to reduction by all applicable withholding, social security and
other federal, state and local taxes and deductions.
 
5.4 Section 409A Compliance.  To the extent applicable, it is intended that this
Agreement comply with the provisions of Section 409A of the Internal Revenue
Code, and this Agreement shall be construed and applied in a manner consistent
with this intent.  Notwithstanding any other provision herein to the contrary,
to the extent that the reimbursement of any expenses or the provision of any
in-kind benefits under this Agreement is subject to Code Section 409A, (i) the
amount of such expenses eligible for reimbursement, or in-kind benefits to be
provided, during any one calendar year shall not affect the amount of such
expenses eligible for reimbursement, or in-kind benefits to be provided, in any
other calendar year, (ii) reimbursement of any such expense shall be made by no
later than December 31 of the year following the calendar year in which such
expense is incurred, and (iii) the Executive’s right to receive such
reimbursements or in-kind benefits shall not be subject to liquidation or
exchange for another benefit.
 
5.5 Waiver.  Failure of any party hereto at any time to enforce any provision of
this Agreement or to require performance by any other party of any provisions
hereof shall in no way affect the validity of this Agreement or any part hereof
or the right of such party thereafter to enforce its rights hereunder; nor shall
it be taken to constitute a condonation or waiver by such party of that default
or any other or subsequent default or breach.
 
5.6 Notices.  All notices or other communications hereunder shall not be binding
on either party hereto unless in writing, and delivered to the other party
thereto at the following address:
 


 
If to the Company:
Omnicare, Inc.
1600 RiverCenter II
100 East RiverCenter Boulevard
Covington, Kentucky  41011
Attention: General Counsel
 
If to the Management Company:
 
 
 
 
Omnicare, Inc.
1600 RiverCenter II
100 East RiverCenter Boulevard
Covington, Kentucky  41011
Attention: General Counsel
 
If to the Executive:
Cheryl D. Hodges
P.O. Box 15787
Cincinnati, Ohio 45215
 
With copy to:
Arthur Kohn
Cleary Gottlieb Steen & Hamilton LLP
One Liberty Plaza
New York, NY 10006
 

 
Notices shall be deemed duly delivered upon hand delivery thereof at the above
addresses, one day after deposit with a nationally recognized overnight delivery
company, or three days after deposit thereof in the United States mails, postage
prepaid, certified or registered mail.  Any party may change its address for
notice by delivery of written notice thereof in the manner provided.
 
5.7 Assignment.  No rights of any kind under this Agreement shall, without the
prior consent of the Companies, be transferable to or assignable by Executive or
any other person or, except as provided by applicable law, be subject to
alienation, encumbrance, garnishment, attachment, execution or levy of any kind,
voluntary or involuntary.  All payments due hereunder after the death of the
Executive shall be paid according to the applicable laws of descent and
distribution.  This Agreement shall be binding upon and shall inure to the
benefit of the Companies and their respective successors and assigns.
 
5.8 Governing Law.  This Agreement shall be governed by and construed in
accordance with the substantive laws of the State of Delaware, without regard to
the conflicts of law principles thereof.
 
5.9 Counterparts.  This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, and all of which together shall constitute
one and the same document.
 
5.10 Headings.  The headings in this Agreement are intended solely for
convenience of reference and shall be given no effect in the construction or
interpretation of this Agreement.
 
5.11 Entire Agreement.  This Agreement entered into among the parties as of the
date hereof constitutes the entire understanding and agreement between the
parties hereto, and supersedes all prior agreements, understandings,
discussions, negotiations and undertakings, whether written or oral, concerning
the subject matter hereof, including, without limitation, the Employment
Agreement.  All negotiations by the parties concerning the subject matter hereof
are merged into this Agreement, and there are no representations, warranties,
covenants, understandings or agreements, oral or otherwise, in relation thereto
by the parties hereto other than those incorporated herein.  No supplement
modification or amendment of this Agreement shall be binding unless executed in
writing by the parties.
 
SIGNATURES ON FOLLOWING PAGE
 

 
 

--------------------------------------------------------------------------------

 

INTENDING TO BE LEGALLY BOUND, the parties or their duly authorized
representatives have signed this Agreement as of the date first above written.
 


OMNICARE, INC.


________________________
By:
Title:


OMNICARE MANAGEMENT COMPANY


________________________
By:
Title:




EXECUTIVE


________________________
Cheryl D. Hodges



 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
EXECUTIVE RELEASE AND COVENANT NOT TO SUE
 


I, CHERYL D. HODGES, on behalf of myself and my heirs, executors, administrators
and assigns, in consideration of the separation agreement among Omnicare, Inc.,
Omnicare Management Company and Cheryl D. Hodges, dated July 31, 2010 (the
“Separation Agreement”) to which this Executive General Release and Covenant Not
to Sue (the “Executive Release”) is attached, do hereby release and forever
discharge and covenant not to sue Omnicare, Inc., Omnicare Management Company
and its and their subsidiaries, affiliates, directors, members, officers,
executives, agents, stockholders, and its and their affiliates, and its and
their successors and assigns (both individually and in their official
capacities) (the “Releasees”), from any and all actions, causes of action,
covenants, contracts, claims, demands, suits, and liabilities whatsoever, which
I ever had, now have or may have arising prior to or on the effective date of
this Executive Release by reason of my employment with or severance of my
employment from Omnicare, Inc., Omnicare Management Company and its and their
affiliates (“Claims”).
 
By signing this Executive Release, I am providing a complete waiver of all
Claims that may have arisen, whether known or unknown, up until and including
the effective date of this Executive Release.  This includes, but is not limited
to, claims based on Title VII of the Civil Rights Act of 1964, the Civil Rights
Act of 1866, the Age Discrimination in Employment Act of 1967 (including the
Older Workers Benefit Protection Act), the Americans With Disabilities Act, the
Fair Labor Standards Act, the Equal Pay Act, the Family and Medical Leave Act,
the Executive Retirement Income Security Act of 1974 (except as provided below),
and all applicable amendments to the foregoing acts and laws, or any common law,
public policy, contract (whether oral or written, express or implied) or tort
law, and any other local, state or Federal law, regulation or ordinance having
any bearing whatsoever on the terms and conditions of my employment and the
cessation thereof.  This Executive Release shall not, however, apply to any
obligation of the Companies pursuant to the Separation Agreement, any rights to
indemnification from the Companies she may have, any rights that the Executive
may have to obtain contribution in the event of the entry of judgment against
the Executive as a result of any act or failure to act for which both the
Executive and any of the Companies are jointly responsible or any benefit to
which the Employee is entitled under any tax qualified pension plan of the
Employer or its affiliates, COBRA continuation coverage benefits or any other
welfare benefits required to be provided by statute (claims with respect
thereto, collectively, “Excluded Claims”).  I further agree, promise and
covenant that, to the maximum extent permitted by law neither, I, nor any
person, organization, or other entity acting on my behalf has filed or will
file, charged or will charge, claimed or will claim, sued or will sue, or caused
or will cause or permitted or will permit to be filed, charged or claimed, any
action for damages or other relief (including injunctive, declaratory, monetary
or other relief) against the Releasees with respect to any Claims other than
Excluded Claims.
 
I have been given but voluntarily declined twenty-one (21) days to review the
Separation Agreement and this Executive Release and have been given the
opportunity to consult with legal counsel, and I have signed the Separation
Agreement and I am signing this Executive Release knowingly, voluntarily and
with full understanding of its terms and effects, and I voluntarily accept the
benefits provided for in the Separation Agreement for the purpose of making full
and final settlement of all claims referred to above.  I also understand that I
have seven days after execution to revoke this Executive Release, and that this
Executive Release will not become effective if I exercise my right to revoke my
signature within seven (7) days of execution.  I understand that such revocation
must be delivered to the general counsel of the Company at its headquarters
during such period to be effective.
 
I acknowledge that I have not relied on any representations or statements not
set forth in the Separation Agreement or this Executive Release.  I will not
disclose the contents or substance of the Separation Agreement or this Executive
Release to anyone except my immediate family and any tax, legal or other counsel
I have consulted regarding the meaning or effect hereof, and I will instruct
each of the foregoing not to disclose the same.
 
This Executive Release will be governed by and construed in accordance with the
laws of the State of Delaware.  If any provision in this Executive Release is
held invalid or unenforceable for any reason, the remaining provisions shall be
construed as if the invalid or unenforceable provision had not been included.
 
IN WITNESS WHEREOF, I have executed this Executive Release on this 31st day of
July, 2010.
 




_____________________________
Cheryl D. Hodges



 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
COMPANIES RELEASE AND COVENANT NOT TO SUE
 


OMNICARE, INC., a corporation organized and existing under the laws of the State
of Delaware, and OMNICARE MANAGEMENT COMPANY, a corporation organized and
existing under the laws of the State of Delaware, and together with Omnicare,
Inc., (the “Companies”), in consideration of the separation agreement among
Omnicare, Inc., Omnicare Management Company and Cheryl D. Hodges (the
“Executive”), dated July 31, 2010 (the “Separation Agreement”) to which this
Companies General Release and Covenant Not to Sue (the “Companies Release”) is
attached, do hereby release and forever discharge and covenant not to sue (and
shall cause their subsidiaries and affiliates to hereby release and forever
discharge and covenant not to sue) the Executive or her heirs, executors,
administrators and assigns (the “Releasees”), from any and all actions, causes
of action, covenants, contracts, claims, demands, suits, and liabilities
whatsoever, which the Companies or any of their subsidiaries or affiliates ever
had, now have or which the successors or assigns of the Companies or any of
their subsidiaries or affiliates hereafter can, shall or may have arising prior
to or on the date hereof by reason of the Executive’s employment with or
severance of employment from Omnicare, Inc., Omnicare Management Company and its
affiliates.  Notwithstanding the foregoing, this Companies Release shall not
constitute a waiver, discharge, release or covenant not to sue with respect to
claims under the Separation Agreement and acts or omissions for which the
Executive would not be entitled to indemnification under Section 145 of the
Delaware General Corporation Law.
 
IN WITNESS WHEREOF, the Companies have executed this Companies Release on this
31st day of July, 2010.
 




 
OMNICARE, INC.



 
________________________

 
By:

 
Title:



 
OMNICARE MANAGEMENT COMPANY



 
________________________

 
By:

 
Title:


 
 

--------------------------------------------------------------------------------

 
